Citation Nr: 0312427	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-31 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a stroke incurred as the result of VA treatment 
in October 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Stepdaughter


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke due to VA treatment in October 1995.

The Board remanded the issue that is the subject of this 
decision in April 1999.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the medical evidence shows that the 
veteran's October 1995 cerebral vascular accident was caused 
by the natural progression of his arterial occlusive vascular 
disease and was not the result of VA treatment in October 
1995.


CONCLUSION OF LAW

The criteria of entitlement to compensation for residuals of 
a cerebral vascular accident, as a result of treatment by VA 
in October 1995, under the provisions of 38 U.S.C.A. §1151, 
have not been met.  38 U.S.C.A. § 1151 (West 1991);38 C.F.R. 
§ 3.358 (1996); VAOPGCPREC 40-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his 1151 claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning entitlement to benefits under 
§ 1151 by the June 1996 Statement of the Case (SOC), January 
1998 Supplemental SOC (SSOC), and March 2003 SSOC.  The Board 
notes that the RO did provide the veteran with the explicit 
provisions of the applicable law and regulations, to include 
38 C.F.R. § 3.159 implementing VCAA, when it adjudicated the 
case below and that  the VCAA made no change in the statutory 
or regulatory criteria that govern benefits under § 1151.  In 
addition, the SOC and April 1999 Remand indicated that VA 
would request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
pertinent evidence that is not of record.  He was also 
afforded a VA medical examination in conjunction with his 
claim, which included an opinion on the contended causal 
relationship between a stroke and VA treatment.  The Board 
finds that the medical evidence of record is adequate to 
adjudicate this claim.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  

Law and Regulation

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claim at issue, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  

The Board finds that since the new version of the law is more 
restrictive than the old version, it does not apply in the 
instant case, as the veteran's claim has been pending since 
before the change in the law.  VAOPGCPREC 40-97.  The Board 
has applied the version of 38 U.S.C.A. § 1151 (and the 
related regulation, 38 C.F.R. § 3.358) in effect prior to the 
recent change.

Factual Background

The veteran alleges that VA treatment in October 1995 
resulted in a cerebral vascular accident.  The veteran filed 
his claim for compensation in March 1996.  The veteran, his 
wife, and stepdaughter have presented testimony to an RO 
hearing officer in September 1996.  The other relevant 
evidence is summarized below.

The veteran was hospitalized at VA from October 11, 1995 to 
October 21, 1995.  The summary of VA hospitalization noted 
that the veteran complained of right upper arm weakness, 
numbness, and poor coordination "since the Thursday prior to 
admission."  Admission history noted that the veteran 
claimed to be in a normal state of health until about a month 
prior to admission.  He began to notice an intermittent cold 
and tingling feeling in his right hand.  He had difficulty 
shaving and buttoning his shirts.  He was noted to stumble 
and mumble.  One day prior to admission he noted blurred 
vision.

Carotid arteriograms were reported to have been performed the 
week prior to admission, and additional carotid artery 
procedures were performed during the October 11 to October 
21, 1995 hospitalization.  These included aortogram and 
carotid arteriogram, which showed the left internal carotid 
artery was 100 percent occluded at its origin, the proximal 
right internal carotid artery had 70 percent stenosis, and 
the right carotid artery at the carotid siphon had 80 percent 
stenosis.

The veteran also had a right carotid artery exploration, on 
October 19, 1995, which appeared to show a thrombosis of the 
internal carotid artery visually (it was also noted that upon 
palpitation, it was without palpable pulse).  It was noted 
that a Doppler in place could only detect a very faint 
signal.  Rather than manipulate the carotid artery in view of 
the 100 percent occlusion on the other side, it was decided 
to do an arteriogram.  That latter study revealed a thrombus 
within the right internal carotid artery, and it was decided 
not to proceed with any carotid endartectomy.  It was noted 
in the discharge summary that the veteran tolerated the 
procedures well and had no post-operative neurological 
changes.

An October 31, 1995, it was recorded in a neurology treatment 
note that the veteran had a complete occlusion of both 
internal carotid arteries.  There was no infarct on CT scan.  
It was noted that he probably had a left hemisphere stroke 
during or shortly after an angiogram with residual loss of 
fine motor control of the right upper extremity.  

The veteran submitted a statement from his wife noting that 
the day after he came home from VA hospitalization he got up 
and tried to shave and to raise his right arm up, but could 
not.  He had no feeling in his right hand.  Other members of 
the veteran's family have also submitted statements relating 
the residual difficulties that the veteran's has suffered as 
a result of the cerebral vascular accident. 

The remainder of the medical records show substantial amounts 
of subsequent VA treatment for residuals of the cerebral 
vascular accident.  Review of these records does not reveal 
any further opinion regarding the etiology or relationship 
between the cerebral vascular accident in October 1995 and VA 
treatment.

In September 1999, the veteran was examined by VA.  The 
examiner noted that the veteran had, at age 47, a history of 
right upper arm weakness, numbness and poor coordination of 
approximately one week's duration.  A history of a shuffling 
gait and occasionally slurred words was also reported as well 
as amaurosis fugax of the right eye.  The examiner noted that 
a carotid arteriography, taken a week prior to 
symptomatology, revealed a 100 percent occlusion of the right 
carotid artery and the left carotid siphon in the left 
proximal internal carotid with stenosis.  There was a history 
of cervical spine disease for which the veteran had had a 
discectomy.  The veteran was admitted for a possible carotid 
endartectomy on the left with right carotid artery 
exploration and intraoperative arteriogram.  The veteran had 
been right hand dominant and had incoordination of the right 
hand with the inability to write and inability to "lay 
carpet" for his job.  The veteran had confusion and was 
unable to do calculations that were easy for him to 
accomplish in the past.  He was unable to drive and had 
trouble using eating utensils.

The veteran was noted to have smoked 2 to 3 packs of 
cigarettes daily for 31 years.  He was still smoking a half a 
pack per day and smoked cigarettes before he entered service.  
He also had a long history of alcohol abuse, also predating 
military service.  

The examiner performed a cranial nerve evaluation.  There was 
an abnormality to the right 7th cranial nerve, with a 
decrease in the right nasolabial fold.  Otherwise, all 
findings were normal.

The examiner's impression was that the veteran had 
atherosclerotic heart disease secondary to chronic tobaccoism 
of long-standing duration, onset predating service.  The 
veteran was noted to have a history of a right cerebral 
vascular accident dating to 1995 and temporally related to 
carotid angiography.  It was the opinion of the examiner that 
the veteran's stroke etiology was related to atherosclerotic 
peripheral vascular disease demonstrated on carotid 
artiography, which revealed a 100 percent occluded right 
carotid, left carotid siphon, and left proximal internal 
carotid with stenosis.  Further, it was the opinion of the 
examiner that the veteran's cerebral vascular accident in 
1995 was not the result of arteriography.  The physician also 
opined that the veteran's cerebral vascular accident was not 
worsened and related to an idiosyncratic reaction to 
carbamazepine.  He opined that the cerebral vascular accident 
represented a natural progression of the atherosclerotic 
cerebrovascular disease that was profound and severe as 
demonstrated by carotid angiography revealing a 100 percent 
occluded right and left carotid siphon, left proximal 
internal carotid with stenosis.  The examiner noted that his 
opinion was based upon the tenets of neurology as elucidated 
in the textbook, "Principles of Neurology," Adams and 
Victor, 5th Edition, McGraw-Hill.

In February 2003, the file was reviewed by a physician at The 
Ohio State University Medical Center.  He reviewed the 
relevant evidence, to include the report of the September 
1999 VA examination and opinion noted above.  The physician 
noted the results of the October 4, 1995 angiogram and an 
earlier June 6, 1996 carotid ultrasound and opined that the 
veteran obviously had progression of his disease from June to 
October and subsequently suffered a stroke in October 1995 as 
a result of that progression, and not from his angiogram or 
from carbamazepine.  The physician further opined that the 
veteran's cerebral vascular accident in October of 1995 
represented a natural progression of his peripheral vascular 
disease.

Analysis

The preponderance of the evidence is against the claim for 
compensation for residuals of a cerebral vascular accident as 
a result of VA treatment in October 1995, under these 
provisions of 38 U.S.C.A. § 1151.  

As to the statements and testimony from the veteran, his 
wife, and family, the Board notes that lay opinion as to 
medical matters, no matter how sincere, is without probative 
value because lay persons are not competent to give a medical 
opinion on diagnosis or causation, or to draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159 (a)(1) (2002).

The September 1999 VA and February 2003 private physicians' 
medical opinions unequivocally go against the veteran's claim 
that his stroke was due to VA treatment.  The only medical 
evidence that arguably supports  the contended causal link 
between the VA procedures and the subsequent cerebral 
vascular accident consists of treatment notes dated in 
October 1995.  Careful examination of this medical evidence 
reveals that it is a reaffirmation of the temporal connection 
between the procedure and cerebral vascular accident, but not 
an affirmation of causation.  It merely states that the CVA 
occurred during or shortly after a VA diagnostic study.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In the present case, the only two competent opinions that 
address the question at hand support the conclusion that the 
veteran's cerebral vascular accident was the result of the 
natural progression of arterial vascular disease and not VA 
treatment.  
To the extent that the October 1995 neurologist's opinion 
supports a finding that the veteran's cerebral vascular 
accident is due to VA treatment, the Board finds the 
September 1999 VA examiner and the February 2003 physicians' 
medical opinions are far more probative as they were both 
based on a review of the relevant medical records in the 
claims file, the September 1999 opinion was also preceded by 
an examination of the veteran, and, unlike the treatment 
records, which merely reveal the proximity in time between VA 
evaluation and the stroke, both opinions specifically address 
the question at hand and unequivocally state that the 
veteran's stroke was not due to VA treatment.  Moreover, both 
physicians provided a rationale by concluding that the 
veteran's cerebral vascular accident was the result of the 
natural progression of arterial vascular disease and the 
opinions are supported by citations to the relevant clinical 
record.  Specifically, both the VA and private doctors noted 
the results of diagnostic studies performed within days of 
the stroke, which showed total occlusion of the left internal 
carotid artery and significant occlusion (70 to 80 percent) 
in the right carotid artery.  The Board finds that, under 
these circumstances, the overwhelming weight of the evidence 
shows that the veteran's cerebral vascular accident was due 
to the natural progression of arterial vascular disease and 
not due to VA treatment or lack thereof.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not for 
application and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2002).  


ORDER

Entitlement to compensation for residuals of a cerebral 
vascular accident due to VA treatment in October 1995, under 
the provisions of 38 U.S.C.A. §1151, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

